United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marion, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1261
Issued: October 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2012 appellant filed a timely appeal from a March 22, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying a traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained a traumatic right ankle
sprain in the performance of duty on February 3, 2012.
FACTUAL HISTORY
On February 3, 2012 appellant, then a 51-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a right ankle injury that day when stepping down

1

5 U.S.C. § 8101 et seq.

from her delivery vehicle. She stopped work at the time of the injury and returned to limited
duty on February 9, 2012.
In a February 6, 2012 duty status report (Form CA-17), Mandle E. Bagwell, a nurse
practitioner, diagnosed a right ankle sprain sustained on February 3, 2012.
In a February 9, 2012 letter, OWCP advised appellant of the type of additional evidence
needed to establish her claim, including a detailed factual statement identifying the employment
factors alleged to have caused the claimed injuries, and a rationalized statement from her
physician explaining how and why those factors would cause the claimed injuries. It noted that
nurse practitioners were not qualified physicians under FECA. Appellant was afforded 30 days
to submit such evidence.
Appellant submitted a February 9, 2012 form report from Giva Gunthers, a nurse
practitioner, February 6, 2012 intake and insurance forms, and a February 6, 2012 x-ray report
by Dr. Justin Hodge, a Board-certified diagnostic radiologist, noting moderate lateral soft tissue
swelling of the right ankle without fracture or dislocation.
By decision dated March 22, 2012, OWCP denied appellant’s claim on the grounds that
causal relationship was not established. It accepted that the February 3, 2012 incident occurred
at the time, place and in the manner alleged. However, appellant did not submit medical
evidence explaining how and why the February 3, 2012 incident would cause the claimed ankle
sprain.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.5

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

2

Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7
ANALYSIS
Appellant claimed that she sustained a right ankle sprain when stepping from her delivery
vehicle on February 3, 2012. OWCP accepted that the February 3, 2012 incident occurred as
alleged, but denied her claim on the grounds that she did not submit medical evidence
establishing a causal relationship between that event and the claimed ankle sprain.
In support of her claim, appellant submitted form reports from two nurse practitioners.
However, nurse practitioners are not considered physicians under FECA and their opinions are of
no probative medical value.8 While Dr. Hodge is a Board-certified diagnostic radiologist, and
therefore a physician under FECA, he did not submit an explanation of how the February 3, 2012
incident would cause any clinical findings such as the swelling he observed on x-ray. Therefore,
his opinion is insufficient to meet appellant’s burden of proof.9 As the insurance and intake
forms do not address causal relationship, they are also insufficient to establish a medical
connection between the accepted February 3, 2012 incident and the claimed injury.
The Board notes that OWCP advised appellant in a February 9, 2012 letter of the
necessity of submitting medical evidence from a qualified physician explaining how and why the
February 3, 2012 incident would cause the claimed injury. OWCP also advised appellant that
nurse practitioners were not qualified physicians under FECA. However, appellant did not
submit medical evidence from a physician supporting that stepping down from her delivery
vehicle on February 3, 2012 caused the claimed right ankle sprain. Therefore, OWCP properly
denied her claim.

6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

Solomon Polen, 51 ECAB 341 (2000).

8

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).
9

Deborah L. Beatty, supra note 6.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a right ankle sprain
in the performance of duty on February 3, 2012.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 22, 2012 is affirmed.
Issued: October 16, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

